Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a continuation-in-part of U.S. Application No. 16/739,358, filed on January 10, 2020, currently pending, which is a continuation application of U.S. Application No. 15/514,154, filed on March 24, 2017, now abandoned, which is a national stage application of PCT/IB2015/057388, filed on September 25, 2015, which claims priority to U.S. Provisional Application No. 62/149,351, filed on April 17, 2015, now expired, to U.S. Provisional Application No. 62/056,019, filed on September 26, 2014, now expired, and to EP 14192174.2, filed on November 6, 2014 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 06/15/2020 is acknowledged.  Claims 15-34 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 06/15/2020, 09/9/2020, 04/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Objections 
Claims XXX are objected to for the following informalities:
Claim XX




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 15-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arwidsson et al. “Arwidsson” (WO2014/095944) in view of  Frey et al. “Frey” (Vaccine, 2014, 32:5027-5034), Kwong et al. “Kwong” (PLoS One, 2009, 4:pdf pages 1-6) and further in view of Parodi et al. “Parodi” (Drugs Aging 2011, 28(2):93-106).
It is noted that a standard dose is understood to be 15 ug HA, thus, amounts above the standard dose is considered a “high-dose antigen”. 
	The claims are directed to a vaccine designed to enhance an immune response in a subject, the vaccine comprising: (a) an antigen and an adjuvant; (b) a high-dose antigen; or (c) a high dose antigen and an adjuvant; wherein the subject is under the age of 65 and on a statin therapy.
Regarding claims 15-17, 21-24, 26-27, 29-34, Arwidsson describes a vaccine composition effective against infections (e.g. influenza) in immune-compromised populations (see Abstract) (instant claim 23).  Immuno-compromised subjects are persons aged > 65, and persons with chronic diseases >40 in <50% of subjects” (see page 102 first column last Para. and second column first Para.)(instant claim 21).   With respect to claim 29, the subject being under 65 years of age, Arwidsson discloses the invention is directed to subjects of all age groups (see Abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art to generate a method for enhancing an immune response in a subject comprising administering a tetravalent vaccine whereby the subject is under the age of 65 and on a statin therapy as taught by Arwidsson wherein the vaccine is a high-dose antigen as taught by Parodi.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge of Parodi that there is an antigen dose-dependent increase in immune response following vaccination with an increased amount of influenza virus HA antigen and states “Early trials with H5N1 vaccine and other avian influenza vaccines suggested that at least two doses of vaccine containing a high antigen dose were needed to induce acceptable antibody responses.  Treanor et al. administered two doses of a subvirion H5N1 vaccine at 7.5, 15, 45 or 90 ug per dose to healthy adults. All doses were well tolerated but doses of <90 mg induced serum HA-inhibiting titres or neutralization titres of >40 in <50% of subjects” (see page 102 first column last Para. and second column first Para.); further, Frey, describes an influenza vaccine, whereby said vaccine elicited significantly higher antibody responses than an influenza vaccine against all homologous and heterologous strains (see Abstract, page 5027 right column second Para., page 5031 right column first Para.); further in view of Kwong, describes a cohort study analyzing influenza morbidity and mortality in elderly patients receiving statins (see Abstract).  The patients were all vaccinated with the recommended seasonal influenza vaccine during 10 influenza seasons from 1996 to 2006 (see Abstract) and concluded that statin use is associated with a statistically significant but minimal protective effect against influenza morbidity that can easily be attributed to residual confounding (see Abstract).  Therefore, the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 18-20, Arwidsson discloses surfactant that may be used in embodiments such as polysorbate 80, Tween 80, poloxamers (such as e.g Pluronic F68) or any combination thereof (see page 23 lines 15-19) while Frey discloses “One very successful strategy to enhance the immunogenicity of influenza vaccines in the elderly is the addition of adjuvants, such as MF59® (Novartis Vaccines & Diagnostics), a squalene-based oil-in-water emulsion” (see page 1 second column second (instant claims 16 and 17).  With respect to the percentages of the adjuvant, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  According to section 2144.05 of the M.P.E.P., "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  It would have been obvious for one of ordinary skill to determine the appropriate amount of the adjuvant in the composition of the methods disclosed by the prior art by routine experimentation procedures known in the art.  Routine experimentation based on the teachings of these references would have led those of ordinary skill in the art to the use of the varying concentrations of adjuvant compositions in the vaccine in order to achieve the maximum (production or activity or therapeutic) response from the composition.

	Regarding claim 25, as it pertains to 60 ug of antigen per strain, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  According to section 2144.05 of the M.P.E.P., "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." 
Regarding claim 28, the period of time for the statin therapy of at least 1 week to 4 weeks or longer is not inventive and are considered routine and obvious to one of ordinary skill in the art.  A skilled artisan would readily be able to select subjects on statin therapy at various times in order to assess the efficacy of the vaccine against the microorganism.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 U.S. Patent No. 10716844.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive in scope and species with one another.
The claims are directed to a vaccine designed to enhance an immune response in a subject, the vaccine comprising: (a) an antigen and an adjuvant; (b) a high-dose antigen; or (c) a high dose antigen and an adjuvant; wherein the subject is under the age of 65 and on a statin therapy.
The patented claims are directed to A method for enhancing an immune response in a subject comprising parenterally administering a tetravalent vaccine, wherein the vaccine comprises a high-dose antigen which is between three-fold and ten-fold an amount of a standard dose antigen and wherein the subject is under the age of 65 and
a) currently on a statin therapy;
b) not currently on a statin therapy but was on a statin therapy which terminated within the last 3 months; or
c) not currently on a statin therapy but is scheduled to be on a statin therapy in the next 3 months.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10716844 teaches the same method for enhancing an immune response in a subject.  Although the U.S. Patent discloses additional limitations (e.g. between three-fold and ten-fold and alternatives to currently being on a statin therapy), the patented claim meets all of the limitations of the current application.  Moreover, The MPEP states “where the claimed and prior art products are 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648